Exhibit 10.02

LOGO [g92921g86p78.jpg]

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (“Agreement”) is entered into by and between
Under Armour, Inc. (the “Company”) and David McCreight (“Employee”) to resolve
any and all disputes concerning the Employee’s employment with the Company and
the Employee’s separation from employment. The Effective Date of this Agreement
is the eighth day after the Employee signs it, on the condition that the
Employee does not revoke it, as described below.

In exchange for the consideration and mutual promises set forth herein, the
parties do hereby agree as follows:

1.    Separation Date and Consideration. The Company and Employee hereby agree
that Employee’s employment will end on August 20, 2010 (the “Separation Date”).

The parties agree that they shall treat the Separation Date as the date on which
the Employee resigned the Employee’s employment with the Company. On the
Separation Date (and not prior to that date) the Employee agrees to sign the
General Release Agreement attached as Exhibit A. The parties acknowledge that
the General Release Agreement provides the Company with a release for any claims
or actions that may arise between the Effective Date of this Agreement and the
Employee’s Separation Date. On the condition that the Employee adheres to the
Employee’s obligations in this Agreement, the Employee Confidentiality,
Non-Competition, and Non-Solicitation Agreement by and between Employee and the
Company dated June 25, 2008, attached hereto as Exhibit B and incorporated
herein by reference (the “Non-Competition Agreement”), and on the further
condition that the Employee enters into the attached General Release Agreement
and does not revoke it, the Company agrees to do the following after the
effective date of the attached General Release Agreement:

 

  A. Consistent with Section 6 of the Non-Competition Agreement, the Company
will pay Employee the equivalent of 52 weeks’ salary, beginning the first
regular pay period after the effective date of the attached General Release
Agreement, and this will be paid out in accordance with the Company’s regular
pay schedule (“Severance Pay”). Such Severance Pay will be net of all required
applicable withholdings and will not be offset by the amount of any salary
received by Employee during such period from employment in any capacity with an
entity that is not a Competitor Business as that term is defined in Section 3(a)
of the Non-Competition Agreement. As a result, the last two sentences of
Section 3 of the Non-Competition Agreement shall no longer apply or have any
force or effect.

 

  B. The Company will not contest unemployment compensation should Employee
choose to file for it.

2.    No Additional Payments or Benefits. Employee acknowledges and agrees that
the Employee will receive no additional payments or benefits other than as set
forth herein or as required by law. The parties acknowledge that all outstanding
equity awards held by the Employee shall be governed by the terms of such
awards, with 25% of the Employee’s restricted stock award dated July 24, 2008
scheduled to vest on August 15, 2010 and all other unvested equity awards to be
forfeited as of the Separation Date. Nothing in this Agreement shall affect



--------------------------------------------------------------------------------

Employee’s rights or the Company’s obligations under the restricted stock award
dated July 24, 2008.

3.    Release. In exchange for the promises herein which Employee acknowledges
as good and valuable consideration, and except as provided in paragraph 4,
Employee releases and discharges the Company and its past, present and future
parents, divisions, subsidiaries, affiliates, predecessors, successors and
assigns, and their past, present, and future officers, directors, members,
partners, attorneys, employees, independent contractors, agents, clients, and
representatives (“Released Parties”) from any and all actions, causes of action,
debts, dues, claims and demands of every name and nature, without limitation, at
law, in equity, or administrative, against the Released Parties which the
Employee may have had, now has, or may have, by reason of any matter or thing
arising up to the Effective Date of this Agreement, including the ending of the
Employee’s employment. Those claims and causes of action from which Employee
releases the Released Parties include, but are not limited to, any known or
unknown claim or action sounding in tort, contract, and discrimination of any
kind, and/or any cause of action arising under federal, state or local statute
or ordinance, including, but not limited to, Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act (including the
Older Worker Benefit Protection Act), as amended, the Americans With
Disabilities Act, as amended, the Family and Medical Leave Act, as amended, The
Employee Retirement Income Security Act, as amended, the Equal Pay Act, as
amended, Section 1981 of the Civil Rights Act of 1866, as amended, the
Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, Article 49B of the Maryland Code, as amended, and
any other employee-protective law of any jurisdiction that may apply, and/or any
claim for attorneys’ fees or costs, whether presently accrued, accruing to, or
to accrue to Employee on account of, arising out of, or in any way connected
with any acts or activities by Employee or the Released Parties arising up to
the Effective Date of this Agreement. Employee expressly acknowledges that no
claim or cause of action against the Released Parties from the beginning of time
to the Effective Date of this Agreement (other than as provided in paragraph 4)
shall be deemed to be outside the scope of this Agreement whether mentioned
herein or not. Notwithstanding the foregoing, nothing in this release shall
discharge or release any rights or benefits Employee might otherwise have (a) to
indemnification from the Company arising from claims or liabilities asserted
against Employee as a consequence of Employee’s service as an officer or
employee of the Company, (b) arising under any directors and officers liability
insurance maintained by the Company at any time or (c) arising in connection
with any of Employee’s rights under this Agreement.

4.    Rights and Claims Preserved. Nothing in this Agreement prevents Employee
from filing a charge with the United States Equal Employment Opportunity
Commission (“EEOC”) or from cooperating with the EEOC; however, Employee
understands and agrees that the Employee shall not accept, and shall not be
entitled to retain, any compensation or other relief recovered by the EEOC on
the Employee’s behalf as a result of such charge with respect to any matter
covered by this Agreement. Nothing in this Agreement prevents Employee from
filing a lawsuit challenging the validity of the Employee’s waiver of federal
age discrimination claims under the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act.

5.    OWBPA. The release in paragraph 3 of this Agreement includes a waiver of
claims against the Released Parties under the Age Discrimination in Employment
Act (“ADEA”)

 

2



--------------------------------------------------------------------------------

and the Older Workers Benefit Protection Act (“OWBPA”). Therefore, pursuant to
the requirements of the ADEA and the OWBPA, Employee specifically acknowledges
the following:

(a)    that the Employee is and has been advised to consult with an attorney of
the Employee’s choosing concerning this Agreement;

(b)    that this Agreement is written in a manner the Employee understands;

(c)    that the consideration set forth in paragraph 1 of this Agreement is
adequate and sufficient for the Employee entering into this Agreement and
consists of benefits to which the Employee is not otherwise entitled;

(d)    that the Employee has been afforded twenty-one (21) days to consider this
Agreement before signing it (although the Employee may sign it at any time prior
to those 21 days) and that any changes to this Agreement subsequently agreed
upon by the parties, whether material or immaterial, do not restart this period
for consideration; and

(e)    that the Employee has been advised that during the seven (7) day period
after the Employee signs the Agreement, the Employee may revoke the Employee’s
acceptance of this Agreement by delivering written notice to Cynthia Raposo, VP,
Legal, and that this Agreement shall not become effective or enforceable until
after the revocation period has expired.

6.    No Admission of Wrongdoing and Non-Disclosure. Neither the Company nor
Employee admit any wrongdoing of any kind, and both agree that neither they nor
anyone acting on their behalf will disclose this Agreement, or its terms and
conditions, except that the parties may make disclosures required by law or
legal process and may disclose this Agreement to their attorneys, accountants
and/or financial advisors as necessary to prepare tax returns or other filings
required by law.

7.    Non-Disparagement; Reference. Employee agrees that the Employee will not
disparage any of the Released Parties or make or publish any communication that
reflects adversely upon any of them. The Company agrees that none of its
officers shall disparage the Employee or make or publish any communication that
reflects adversely upon the Employee. Employee and the Company shall mutually
agree on the substance of any employment references regarding Employee and his
termination of employment.

8.    No Filing of Claims. Employee represents that the Employee has not filed,
and to the maximum extent permitted by law and except as provided in paragraph
4, agrees that the Employee will not file, any charge, complaint, lawsuit or
claim (collectively, “Claim”) with any administrative agency or federal, state
or local court (collectively, “Agency”) related in any way to the Employee’s
employment or the separation of the Employee’s employment with the Company.
Employee further agrees that the Employee will not accept, and will not be
entitled to retain, any judgment, award, settlement or other payment or other
relief resulting from, or related to, any Claim filed with any Agency related in
any way to the Employee’s employment or the termination of the Employee’s
employment with the Company.

9.    No Voluntary Cooperation. Except as provided in paragraph 4, and/or unless
required to do so by court order, subpoena, and except to the extent required by
law, Employee agrees that the Employee will not (i) voluntarily make statements,
take action, or give testimony

 

3



--------------------------------------------------------------------------------

adverse or detrimental to the interests of the Company; or (ii) aid or assist in
any manner the efforts of any third party to sue or prosecute a claim against
the Company. Should Employee ever be required to give testimony concerning any
matter related to the Employee’s employment with the Company, Employee agrees
that the Employee will provide notice of such compulsory process to Cynthia
Raposo, VP, Legal, within two (2) business days of its receipt so that the
Company may take appropriate measures to quash or otherwise defend its
interests.

10.    Return of Company Property. Employee agrees that, as a condition
precedent to receiving any payment under this Agreement, the Employee will by
the Separation Date return all property belonging to the Company, including, but
not limited to, corporate credit cards; keys and access cards; documents; tapes;
cell phones; computers, laptops, BlackBerry and other computer equipment and
software; and any and all confidential and proprietary information. Employee’s
access to the Company’s property and facilities will end immediately upon the
Separation Date. Employee agrees to delete any and all Confidential Information
(as defined in the Non-Competition Agreement) from any computer, PDA, cell
phone, or other device in the Employee’s possession or control.

11.    Confidentiality, Non-Competition and Non-Solicitation. Employee
acknowledges and agrees that the Employee remains bound by the Employee’s
continuing obligations to the Company as set forth in the Non-Competition
Agreement, including with respect to confidentiality, non-competition and
non-solicitation. The Company hereby gives notice to the Employee that the
Non-Competition Period set forth in Section 3 of the Non-Competition Agreement
will begin on August 20, 2010 and end on August 20, 2011. Employee acknowledges
and agrees that the consideration and promises made by the Company in paragraph
1 of this Agreement fully satisfy all of the Company’s payment obligations
during the Non-Competition Period, as set forth in Section 3 of the
Non-Competition Agreement.

12.    Cooperation with the Company after Separation. Employee agrees that after
the Separation Date, the Employee shall provide such assistance to the Company
as it may reasonably request upon reasonable advance notice in regard to
business and transition matters, including any pending litigation or other legal
matters in which Employee may be involved currently or in which Employee may be
involved in the future as a result of or arising out of his employment with
Company, including the review and execution of such truthful affidavits or
written statements as may be prepared by Company. Company shall reimburse
Employee for Employee’s reasonable out-of-pocket expenses incurred in connection
with any such assistance provided such expenses are approved by Company in
writing before they are incurred.

13.    Return of Consideration in Event of Breach. Employee agrees that receipt
of any consideration and all payments under this Agreement is contingent on the
Employee’s full compliance with its terms and conditions. Should Employee breach
any provision of this Agreement or the General Release Agreement that the
Employee will enter into at a later date, including but not limited to filing a
lawsuit based upon any claim covered by this Agreement (but excluding a lawsuit
covered by paragraph 4 of this Agreement), Employee shall immediately return to
the Company any payments received pursuant to paragraph 1 and the Company shall
no longer be obligated to pay Employee any further payments pursuant to
paragraph 1 otherwise due.

14.    Attorneys Fees and Jury Waiver. The prevailing party in any action
seeking to enforce this Agreement (except for a lawsuit covered by paragraph 4
of this Agreement), will

 

4



--------------------------------------------------------------------------------

have all its costs and attorneys’ fees paid by the party found to have breached.
Employee and the Company hereby waive trial by jury as to any and all litigation
arising out of and/or relating to this Agreement.

15.    Certification of Understanding and Competence. Employee acknowledges and
agrees (a) that the Employee has read this Agreement in its entirety; (b) that
the Employee is competent to understand, and does understand, the content and
effect of this Agreement; (c) that by entering into this Agreement, the Employee
is releasing forever the Released Parties from any claim or liability (including
claims for attorney’s fees and costs) arising from the Employee’s employment
with the Company; (d) that the Employee is giving up potential legal and/or
administrative claims; (e) that the Employee is entering into this Agreement of
the Employee’s own free will in exchange for the consideration herein, which the
Employee agrees is adequate and satisfactory; and (f) that neither the Company
nor the Released Parties have made any representations to the Employee
concerning the terms or effect of this Agreement, other than those contained in
the Agreement.

16.    No Other Understandings. This Agreement, consisting of five (5) pages
plus Exhibits A and B, constitutes the entire Agreement between the parties, and
is binding upon and shall inure to the benefit of the parties and their
respective heirs, executors, administrators, personal or legal representatives,
successors and/or assigns. This Agreement may be amended only by a written
agreement signed by the Company and Employee. This Agreement may be executed in
counterparts, including facsimile, PDF, or photocopy counterparts, each of which
shall be deemed an original but all of which taken together shall constitute one
and the same Agreement.

17.    Headings. The headings in this Agreement are for convenience only and are
not to be considered a construction of the provisions hereof.

18.    Severability and Governing Law. If any provision of this Agreement is
found to be invalid, unenforceable or void for any reason, such provision shall
be severed from the Agreement and shall not affect the validity or
enforceability of the remaining provisions. This Agreement shall be interpreted,
enforced and governed by the laws of the State of Maryland.

 

Dated:

 

7/12/10

    /s/ David McCreight         David McCreight  

Dated:

 

7/12/10

    /s/ John Stanton         John Stanton        

Vice President, Corporate Governance and

Compliance

        Under Armour, Inc.  

 

5



--------------------------------------------------------------------------------

EXHIBIT A

THIS EXHIBIT MAY NOT BE SIGNED UNTIL THE

EMPLOYEE’S DATE OF SEPARATION

General Release Agreement

This General Release Agreement (“Agreement”) is entered into by and between
Under Armour, Inc. (“Company”) and David McCreight (“Employee”) to resolve any
and all disputes concerning the Employee’s employment with the Company and the
Employee’s separation from employment, as described herein. Accordingly, in
exchange for the consideration and mutual promises set forth herein, the parties
agree as follows:

1.    The parties acknowledge that the Employee’s employment has ended. The
parties previously entered into a confidential Agreement and General Release
(“Prior Release Agreement”) that provides for certain separation benefits to be
made available to Employee after the date on which the Employee’s employment
with the Company ends, on the condition that the Employee complies with the
Employee’s obligations under the Prior Release Agreement and enters into this
Agreement and does not revoke it. The parties agree that the Effective Date of
this Agreement is the eighth day after the Employee signs it, on the condition
that it is not revoked by the Employee as described below.

2.    In exchange for the release and other commitments made to the Company by
the Employee in this Agreement, the Company agrees to provide the Employee with
the consideration that is described in the Prior Release Agreement, subject to
the terms and conditions of the Prior Release Agreement. Employee acknowledges
and agrees that the Employee will receive no additional payments or benefits
other than as set forth in that agreement, or as required by law.

3.    In exchange for the Company’s commitments to the Employee as described in
the Prior Release Agreement, which Employee acknowledges as good and valuable
consideration, and except as provided in paragraph 4, Employee releases and
discharges the Company and its past, present and future parents, divisions,
subsidiaries, affiliates, predecessors, successors and assigns, and their past,
present, and future officers, directors, members, partners, attorneys,
employees, independent contractors, agents, clients, and representatives
(“Released Parties”) from any and all actions, causes of action, debts, dues,
claims and demands of every name and nature, without limitation, at law, in
equity, or administrative, against the Released Parties which the Employee may
have had, now has, or may have, by reason of any matter or thing arising up to
the Effective Date of this Agreement, including the ending of the Employee’s
employment. Those claims and causes of action from which Employee releases the
Released Parties include, but are not limited to, any known or unknown claim or
action sounding in tort, contract, and discrimination of any kind, and/or any
cause of action arising under federal, state or local statute or ordinance,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act (including the Older Workers
Benefit Protection Act), as amended, the Americans With Disabilities Act, as
amended, the Family and Medical Leave Act, as amended, The Employee Retirement
Income Security Act, as amended, the Equal

 

6



--------------------------------------------------------------------------------

Pay Act, as amended, Section 1981 of the Civil Rights Act of 1866, as amended,
the Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, Article 49B of the Maryland Code, as amended, and
any other employee-protective law of any jurisdiction that may apply, and/or any
claim for attorneys’ fees or costs, whether presently accrued, accruing to, or
to accrue to Employee on account of, arising out of, or in any way connected
with any acts or activities by Employee or the Released Parties arising up to
the Effective Date of this Agreement. Employee expressly acknowledges that no
claim or cause of action against the Released Parties from the beginning of time
to the Effective Date of this Agreement (other than as provided in paragraph 4)
shall be deemed to be outside the scope of this Agreement whether mentioned
herein or not. Notwithstanding the foregoing, nothing in this release shall
discharge or release any rights or benefits Employee might otherwise have (a) to
indemnification from the Company arising from claims or liabilities asserted
against Employee as a consequence of Employee’s service as an officer or
employee of the Company, (b) arising under any directors and officers liability
insurance maintained by the Company at any time or (c) arising in connection
with any of Employee’s rights under this Agreement.

4.    Nothing in this Agreement prevents Employee from filing a charge with the
United States Equal Employment Opportunity Commission (“EEOC”) or from
cooperating with the EEOC; however, Employee understands and agrees that the
Employee shall not accept, and shall not be entitled to retain, any compensation
or other relief recovered by the EEOC on the Employee’s behalf as a result of
such charge with respect to any matter covered by this Agreement. Nothing in
this Agreement prevents Employee from filing a lawsuit challenging the validity
of the Employee’s waiver of federal age discrimination claims under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act.

5.    The release in this Agreement includes a waiver of claims against the
Released Parties under the Age Discrimination in Employment Act (“ADEA”) and the
Older Workers Benefit Protection Act (“OWBPA”). Therefore, pursuant to the
requirements of the ADEA and the OWBPA, Employee specifically acknowledges the
following:

(a)    that the employee is and has been advised to consult with an attorney of
the Employee’s choosing concerning this Agreement;

(b)    that this Agreement is written in a manner that the Employee understands;

(c)    that the consideration to be provided to the Employee is adequate and
sufficient and that it consists of benefits to which the Employee is not
otherwise entitled;

(d)    that the Employee has been afforded twenty-one (21) days to consider this
Agreement before signing it and that the Employee may not sign it prior to the
Employee’s last day of employment with the Company, (although the employee may
sign it at any time prior to those 21 days) and that any changes to this
Agreement subsequently agreed upon by the parties, whether material or
immaterial, do not restart this period for consideration; and

(e)    that the employee has been advised that during the seven (7) day period
after the Employee signs the Agreement, the Employee may revoke it by delivering
written notice to Cynthia Raposo, VP, Legal, and that this Agreement shall not
become effective or enforceable until after the revocation period has expired.

 

7



--------------------------------------------------------------------------------

6.    Neither the Company nor Employee admit any wrongdoing of any kind, and
both agree that neither they nor anyone acting on their behalf will disclose
this Agreement, or its terms and conditions, except that the parties may make
disclosures required by law or legal process and may disclose this Agreement to
their attorneys, accountants and/or financial advisors as necessary to prepare
tax returns or other filings required by law.

7.    Employee represents that the Employee has not filed, and to the maximum
extent permitted by law and except as provided in paragraph 4, agrees that the
Employee will not file, any charge, complaint, lawsuit or claim (collectively,
“Claim”) with any administrative agency or federal, state or local court
(collectively, “Agency”) related in any way to the Employee’s employment or the
separation of the Employee’s employment with the Company. Employee further
agrees that the Employee will not accept, and will not be entitled to retain,
any judgment, award, settlement or other payment or other relief resulting from,
or related to, any Claim filed with any Agency related in any way to the
Employee’s employment or the termination of the Employee’s employment with the
Company.

8.    The prevailing party in any action seeking to enforce this Agreement
(except for a lawsuit covered by paragraph 4 of this Agreement), will have all
its costs and attorneys’ fees paid by the party found to have breached. Employee
and the Company hereby waive trial by jury as to any and all litigation arising
out of and/or relating to this Agreement.

9.    Employee acknowledges and agrees (a) that the Employee has read this
Agreement in its entirety; (b) that the Employee is competent to understand, and
does understand, the content and effect of this Agreement; (c) that by entering
into this Agreement, the Employee is releasing forever the Released Parties from
any claim or liability (including claims for attorney’s fees and costs) arising
from the Employee’s employment with the Company; (d) that the Employee is giving
up potential legal and/or administrative claims; (e) that the Employee is
entering into this Agreement of the Employee’s own free will in exchange for the
consideration herein, which the Employee agrees is adequate and satisfactory;
and (f) that neither the Company nor the Released Parties have made any
representations to the Employee concerning the terms or effect of this
Agreement, other than those contained in this Agreement.

10.    This Agreement constitutes the entire Agreement between the parties, and
is binding upon and shall inure to the benefit of the parties and their
respective heirs, executors, administrators, personal or legal representatives,
successors and/or assigns. This Agreement may be amended only by a written
agreement signed by the Company and the Employee. This Agreement may be executed
in counterparts, including facsimile, PDF, or photocopy counterparts, each of
which shall be deemed an original but all of which taken together shall
constitute one and the same Agreement.

 

8



--------------------------------------------------------------------------------

11.    If any provision of this Agreement is found to be invalid, unenforceable
or void for any reason, such provision shall be severed from the Agreement and
shall not affect the validity or enforceability of the remaining provisions.
This Agreement shall be interpreted, enforced and governed by the laws of the
State of Maryland.

 

Dated:

                  David McCreight  

Dated:

                  John Stanton        

Vice President, Corporate Governance and

Compliance

        Under Armour, Inc.  

 

9